DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter A. Nowak (Reg. No. 78,543) on 02/02/2022.
Claim 1, in line 33 before “partition wall” insert “each”.

Claim 10, in line 33, after “said” and before “partition” insert “each”.

Amend claim 11 as follows:
A method of producing the honeycomb structure according to claim 1, comprising: 









kneading a cordierite raw material including a small pore forming material and a large pore forming material to generate a kneaded material while maintaining a state in which said small pore forming material flocculates;
molding a honeycomb formed body from said kneaded material by extrusion molding; 
drying said honeycomb formed body;
providing the plurality of cell plugs on said honeycomb formed body; and 
firing said honeycomb formed body.
NOTE: Claim 11 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.



REASONS FOR ALLOWANCE
Claims 1 and 3-10 are allowable. The claims are allowable over the “closest” prior art Okazaki (US 2015/0367335), Takahashi (JP 2014-180654) and Okuya et al. (US 2013/0330530) (Okuya).
The examiner has provided a machine translation of JP 2014-180654 with the Office Action mailed 10/15/2021. The citation of prior art refers to the provided machine translation. 
Okazaki teaches a ceramic honeycomb structure comprising a large number of cells partitioned by porous cell walls ([0033]). The cell walls have a porosity of 50-80%, a median pore diameter of 25-50 µm, a cumulative pore volume in a pore diameter range of 20 µm or less being 25% or less the total pore volume, a cumulative pore volume in a pore diameter range of more than 20 µm and 50 µm or less being 50% or more of the total pore volume, and a cumulative pore volume in a pore diameter range of more than 50 µm being 12% or more of the total pore volume ([0034]; [0036]-[0039]).
However, Okazaki does not teach or suggest (1) a mean axial pore width in said surface layer portions and said mean axial pore width in said inside portion decrease gradually from a center of aid partition wall toward the opposite surfaces, (2) Nsp10 > Nip10 and Nsp50 < Nip50 are satisfied, where Nsp10 is a percentage of a number of pore widths of less than 10 µm in a distribution of said axial pore widths in said surface layer portions, Nsp50 is a percentage of a number of pore widths of 50 µm or more in said distribution in said surface layer portions, Nip10 is a percentage of a number of pore widths of less than 10 µm in a distribution of said axial pore widths in said inside portion, and Nip50 is a percentage of a number of pore widths of 50 µm or more in said distribution in said inside portion or (3) said mean axial pore width of pores having axial pore widths of 50 µm or more in said inside portion is greater than another mean pore 
Takahashi teaches a honeycomb catalyst body comprising a honeycomb substrate having porous partition walls defining a plurality of cells ([0018]). The partition walls include a partition wall surface layer on each of the opposite surface of the partition wall center layer ([0029]). 
However, Takahashi does not teach or suggest (1) Nsp10 > Nip10 and Nsp50 < Nip50 are satisfied, where Nsp10 is a percentage of a number of pore widths of less than 10 µm in a distribution of said axial pore widths in said surface layer portions, Nsp50 is a percentage of a number of pore widths of 50 µm or more in said distribution in said surface layer portions, Nip10 is a percentage of a number of pore widths of less than 10 µm in a distribution of said axial pore widths in said inside portion, and Nip50 is a percentage of a number of pore widths of 50 µm or more in said distribution in said inside portion or (2) said mean axial pore width of pores having axial pore widths of 50 µm or more in said inside portion is greater than another mean pore width in a direction perpendicular to said axial direction, said another mean pore width being a mean pore width of pores having pore widths of 50 µm or more in the direction perpendicular to said axial direction in said inside portion. 
Upon updating the searches, a new reference, namely Okuya, came to the attention of the examiner. Okuya teaches a porous ceramic sintered body ([0001]). The porous ceramic sintered body includes a layer-like dense layer and non-dense layers provided on both surfaces of the dense layer ([0015]).
However, Okuya does not teach or suggest (1) Nsp10 > Nip10 and Nsp50 < Nip50 are satisfied, where Nsp10 is a percentage of a number of pore widths of less than 10 µm in a 
Thus, it is clear that Okazaki, Takahashi and Okuya, either alone or in combination, do not disclose or suggest the present invention.
Further, Applicants’ amendments overcomes the 35 U.S.C. 112(b) rejections of record. 
Claims 1 and 3-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claim 11 includes all the limitations of allowable product claim 1, it is noted that present claim 11 is allowable over Okazaki, Takahashi and Okuya for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/MARY I OMORI/Examiner, Art Unit 1784